DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 5002154.
 	Chen discloses:
 	1. A fluid pump device (see the title) comprising: a fluid storage barrel 4 including a fluid accommodation chamber (area inside 4 and outside 3) and an air chamber 3 which is 5separated from and surrounded by the fluid accommodation chamber (see Fig 3); a cap 2 mounted on a top of the fluid storage barrel and configured to close the fluid accommodation chamber and the air chamber (see Fig 3), wherein the cap includes a connector (at 23) configured to 10connect with a fluid delivery tube 7 and communicating with the fluid accommodation chamber (see Fig 3), an air conduit 26a communicating with the fluid accommodation chamber and the air 
 	Chen does not disclose elements 3 and 4 are one-piece formed.
 	However, it has been held that the use of a one piece construction instead of a multi piece construction would be merely a matter of obvious engineering choice (see MPEP 2144.04 V. B.) (see also, In re Larson, 144 USPQ 347 (CCPA 1954)).	
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a one piece construction for elements 3 and 4 of Chen to gain the benefit of reducing the number of parts needed for assembly of the apparatus.
	
 Claims 2-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 5002154 in view of Chuang US 8360741.
 	Regarding claim 2, Chen discloses a one way valve 27b but does not provide any details of the valve. Therefore Chen does not disclose: 202. The fluid pump device as claimed in claim 1, wherein the check valve has a first spring accommodated in the air conduit, and the check valve has a plug pushed by the first spring to close the air conduit.
 	However, in Figs 1 and 3 Chuang discloses wherein the check valve has a first spring 911, 62 accommodated in the air conduit, and the check valve has a plug 912, 63 pushed by the first spring to close the air conduit.  

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the one way valve of Chuang as a simple substitution for the one way valve of Chen to gain the benefit of using a commonly known check valve design.
 	Regarding claim 3, Chen discloses a float valve (at 61, 61a, 62, 63) including a guide tube 61a received in the fluid 10accommodation chamber and connected with the air conduit (see Fig 3), the guide tube has multiple through orifices (openings in sides of 61) formed on a peripheral side thereof, and the guide tube has a close element 62, 63 received therein and configured to close the air conduit. 
 	Chen does not appear to disclose the close element closes multiple through orifices in the guide tube when a level of the 5fluid in the fluid accommodation chamber increases.  
 	However, Chuang discloses wherein the guide tube has multiple through orifices formed on a peripheral side thereof, and the guide tube has a close element received therein and configured to close the multiple through orifices when a level of the 5fluid in the fluid accommodation chamber increases (see annotated close up view of Fig 1 below).  
 	A simple substitution of one known float valve for another with the predictable result of controlling fluid flow has been held obvious to one of ordinary skill in the art as in MPEP 2143 I (B). 



	


    PNG
    media_image1.png
    953
    831
    media_image1.png
    Greyscale




 	Regarding claim 5, Chen does not disclose the use of a handle on the cap.
 	However, Chuang discloses 15wherein the cap further includes a handle fixed on a top thereof (see annotated Fig 4 below).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a handle on the cap of Chen as taught by Chuang to gain the benefit of making it easier to carry Chan’s pump apparatus.
 	Regarding claim 7, Chen discloses a holder 5 is configured to accommodate the fluid store barrel 4 and has 25multiple discharge holes (see annotated Fig 3 herein) communicating with the air chamber, the 11single-way discharge valve 52a is arranged on the holder.
 	Chen does not provide any detail the check valve and thus does not disclose the single-way discharge valve has a second spring and an air discharging valve pushed by the second spring to close the air chamber and the multiple discharge holes. Chuang discloses a common ball check valve arrangement having a spring 911 and valve 912 pushed by the spring. 
	A simple substitution of one known check valve for another with the predictable result of controlling fluid flow has been held obvious to one of ordinary skill in the art as in MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the ball check valve of Chuang as a simple substitution for the one way valve of Chen to gain the benefit of using a commonly known check valve design.



 	
    PNG
    media_image2.png
    1090
    812
    media_image2.png
    Greyscale


 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 5002154 in view of Huang US 8007258.
Regarding claim 4, Chen discloses a one way piston seal 12 including the one-way piston includes a first disc, a second disc (see annotated Fig 3 herein), and a rubber ring 12a, wherein a slit is defined between the first disc and an inner wall of the air chamber so that the airs flow (see Fig 4); and the rubber ring is defined between the first disc and the second disc (see Fig 3) and is pushed by the first disc and the second disc (see Figs 3-4). 
 	Chen’s one way piston seal does not appear to include the second disc has at least one 10notch defined thereon and configured to flow the airs, when the first disc is pushed, the slit between the first disc and the inner wall of the air chamber is shaded.
 `	However, Huang discloses a one way piston seal including  wherein the one-way piston seal includes a first disc, a second disc (see the close up annotated Fig 4a herein), and a rubber ring 32, wherein a slit is defined between the first disc and an inner wall of the air chamber so that the airs flow (space between outer diameter of 1st disk and the inner wall of the cylinder 1 which allows air flow as in Fig 4B), the second disc has at least one 10notch 312 defined thereon and configured to flow the airs, and the rubber ring is defined between the first disc and the second disc and is pushed by the first disc and the second disc (see Figs 4A-4B); when the first disc is pushed, the slit between the first disc and the inner wall of the air chamber is shaded (see Fig 4A).  
  	A simple substitution of one known one way piston seal for another with the predictable result of pumping fluid has been held obvious to one of ordinary skill in the art as in MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize one way piston seal of Huang as a simple substitution for .


    PNG
    media_image3.png
    1102
    877
    media_image3.png
    Greyscale


 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 5002154 in view of Tseng US 5450924.
 	Regarding claim 6, Chen does not appear to disclose a relief valve on the cap and thus does not disclose the limitations of claim 6.
 	However, Tseng discloses the cap 3 further includes an air inlet (hole in which 145 is located) defined thereon and communicating with an external environment and the air conduit 14 and a pressure 20relief valve 145 configured to close the air inlet, wherein a receiving pressure of the pressure relief valve is more than a receiving pressure of the check valve (this is inherent as the pump could not produce suction if the relief valve were to open before the check valve 146).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a relief valve on the cap of Chen as taught by Tseng to gain the benefit of enabling the ability to release the suction pressure in the air passage.
 
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746